ORDER
PER CURIAM.
Appellant, C.L. Hayes, appeals from his jury trial conviction in the Circuit Court of the City of St. Louis of second degree burglary, RSMo § 569.170 (1986) for which he was sentenced, as a prior and persistent offender, to seven years’ imprisonment. Appellant also appeals the denial of his Rule 29.15 motion after an evidentiary hearing. We affirm. We have reviewed the legal files, transcripts and the briefs of the parties and find no error on the part of the trial court. We also find that the findings of fact and conclusions of law of the motion court are not clearly erroneous. As we further find that no jurisprudential purpose would be served by a full opinion in this case, we affirm appellant’s conviction pursuant to Rule 30.25 and the denial of appellant’s Rule 29.15 motion pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been *71provided explaining the reasons for our so deciding.